Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 04 October 2019 for application number 16/603,142. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  10/04/19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (JP 2013072878) in view of Kamon et al. (US 2001/0046317).
Regarding claim 1, Yeon discloses a distance measuring device that measures a distance to an object, the distance measuring device comprising (pars. 20, 82): 
a light source that emits pulsed light (figs. 3A-D, #112; par. 2); 
a reflector that reflects and radiates, as radiation light, the pulsed light emitted from the light source, and reflects object light that is the radiation light reflected by the object and returning (figs. 3A-D, #111, #121; pars. 42, 52); and 
an imager that captures the object light reflected by the reflector (figs. 3A-D, #123; par. 42), wherein 
the pulsed light emitted from the light source is diffused light (fig. 3D), 
the light source and the imager are located to face the reflector (fig. 3A, where the light source 112 and the imager 123 are placed in positions to face the reflectors 111 and 121), 
the reflector radiates, as the radiation light, light in a shape with a long axis and a short axis (fig. 3D; par. 64).
Yeon does not explicitly disclose the imager performs exposure in synchronization with the pulsed light to capture the object light.
In the same field of endeavor, Kamon discloses the imager performs exposure in synchronization with the pulsed light to capture the object light (fig. 2; par. 42).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yeon to include the teachings of Kamon in order to obtain high speed in distance measurement (Kamon, par. 6).
Regarding claim 2, see teachings of claim 1.  Yeon further discloses wherein the reflector has a cone shape including a base that is elongated and a vertex, and the reflector is disposed with the vertex located closer to the light source than the base (figs. 3B-D, #111).
Regarding claim 3, see teachings of claims 1-2.  Yeon further discloses wherein the reflector has an elliptical cone shape (figs. 3B-D, #111).
Regarding claim 7, see teachings of claim 1.  Yeon further discloses wherein the imager (#123) is located to substantially face a center of the reflector (#111, #121) (fig. 2).
Regarding claim 8, see teachings of claim 1.  Yeon further discloses wherein the light source (#112) is located to substantially face a central region of the reflector (#111, #121) (fig. 2).
Regarding claim 9, see teachings of claim 1.  Yeon further discloses wherein a plurality of light sources are arranged, each of which is the light source (fig. 9, #110a-c; par. 97).
Regarding claim 13, see teachings of claim 1.  Yeon further discloses wherein the pulsed light emitted by the light source is a laser beam with a diffusion angle of 3 degrees or greater (figs. 3C-D).
Regarding claim 14, see teachings of claim 1.  Yeon further discloses wherein if the distance measuring device is placed in a moving object, the long axis of the radiation light extends in a moving direction of the moving object (figs. 3C-D; pars. 23, 64, where the moving object is the robot vacuum cleaner and its detection in the direction of travel, the major/long axis, is more important than the detection in the direction orthogonal to the travel direction).
Regarding claim 15, see teachings of claim 1.  Yeon further discloses wherein the distance measuring device is disposed with the long axis extending in a moving direction of the moving object (figs. 3C-D; pars. 23, 64, where the moving object is the robot vacuum cleaner and its detection in the direction of travel, the major/long axis, is more important than the detection in the direction orthogonal to the travel direction).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon and Kamon, and further in view of Xi et al. (US 2013/0121004).
Regarding claim 5, see teachings of claims 1-2.  Yeon further discloses wherein the reflector with an elongated polygonal base (figs. 3B-D, #111), Yeon and Kamon does not explicitly disclose the reflector has a polyhedral cone shape.
In the same field of endeavor, Xi discloses the reflector has a polyhedral cone shape. (par. 51).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yeon and Kamon to include the teachings of Xi in order to induce a plurality of reflection images (Xi, par. 51).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon and Kamon, and further in view of Hollander et al. (US 5,368,392).
Regarding claim 10, see teachings of claim 1.  Although Yeon further discloses wherein the light source includes: a light-emitting element that emits the pulsed light (figs. 3A-D, #112; par. 2), Yeon and Kamon does not explicitly disclose an actuator that dynamically displaces the light-emitting element to rotate the pulsed light emitted from the light source about a center of the reflector as a center of rotation.
In the same field of endeavor, Hollander discloses an actuator that dynamically displaces the light-emitting element to rotate the pulsed light emitted from the light source about a center of the reflector as a center of rotation (figs. 2 and 3; col. 5, line 55 to col. 6, line 32).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yeon and Kamon to include the teachings of Hollander in order to define the energy zone (Hollander, col. 5, lines 57-61).
Regarding claim 11, see teachings of claim 1.  Although Yeon further discloses wherein the light source includes: a light-emitting element that emits the pulsed light (figs. 3A-D, #112; par. 2), Yeon and Kamon does not explicitly disclose a mirror that reflects the pulsed light emitted from the light-emitting element to rotate the pulsed light emitted from the light source about a center of the reflector as a center of rotation.
In the same field of endeavor, Hollander discloses a mirror that reflects the pulsed light emitted from the light-emitting element to rotate the pulsed light emitted from the light source about a center of the reflector as a center of rotation (figs. 2 and 3; col. 5, line 55 to col. 6, line 32).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Yeon and Kamon to include the teachings of Hollander in order to define the energy zone (Hollander, col. 5, lines 57-61).
Regarding claim 12, see teachings of claims 1 and 10.  Yeon, Kamon, and Hollander further discloses further comprising: a readout circuit that reads out images captured by exposing the imager, wherein the readout circuit sequentially reads out partial images captured by exposing, out of a plurality of regions to be read out, only regions on which the object light is incident, in synchronization with rotation of the pulsed light emitted from the light source (Kamon, fig. 2; pars. 42, 94; Hollander, figs. 2 and 3; col. 5, line 55 to col. 6, line 32).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the references, alone or in combination, discloses wherein a lateral surface of the cone shape is a curve recessed inward.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486